Citation Nr: 1420264	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wound (SFW) of the left wrist with neuropathy of the left median nerve, currently rated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for left wrist scars, post shrapnel injury.

3.  Entitlement to a compensable rating for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  The Veteran received both the Purple Heart and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Veteran testified before the undersigned at a Travel Board hearing.  

The issue of entitlement to a compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's SFW of the left wrist with neuropathy of the left median nerve is moderately disabling.

2.  The Veteran's left wrist scarring, post shrapnel injury, is not unstable, due to a burn, deep, or covering  an area or areas of 144 square inches (929 sq. cm.) or greater.


CONCLUSIONS OF LAW


1.  The criteria for a 30 percent rating for medial nerve damage to the left arm were approximated beginning August 30, 2012. 38 U.S.C.A. § 1155, (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2013)

2.  The criteria for an initial 10 percent rating for left wrist scars, post shrapnel injury, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for the left wrist scarring, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent medical records have been obtained and associated with the record.  At his hearing, the Veteran referred to additional medical evidence, which he has since submitted with a waiver of the initial review by the AOJ of this evidence.  The Veteran was also provided with VA examinations which are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here in the case of the higher rating for left median nerve disability, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In addition, with regard to the left wrist scar, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In October 1969, the Veteran was granted service connection for SFW of the left wrist with neuropathy of the left median nerve.  A 10 percent rating was assigned under Diagnostic Code 8515.  In August 2010, the Veteran submitted correspondence in which he requested an increased rating.  He also indicated that he had scarring of the left wrist.

In 2003, the Veteran underwent left wrist carpal tunnel syndrome release surgery as well as the excision of a ganglion cyst.  

The Veteran was examined by VA in January 2011.  With regard to the nerve injury, the Veteran demonstrated decreased pain and pinprick on light touch in the median nerve distribution.  However, position sense was normal and there was no dysesthesias.  In addition, the motor examination and range of motion were normal.  Grip strength was noted to be normal.  It was also noted that the Veteran had carpal tunnel syndrome (previous surgery was performed) due to atrophy of the left Abductor Pollicis Brevis (APB) muscle and the Veteran had slight decrease of nerve velocity.  It was further noted that the Veteran's left median nerve neuropathy did not travel across the elbow.  The examiner indicated that the Veteran had ongoing symptoms of paresthesias and decreased sensation of the left wrist.  However, any radiating arm pain would not be associated with the left median nerve injury, but rather due to severe degenerative disc disease of the neck (which is not service-connected).  A scar evaluation was also performed.  The examiner noted that historical records revealed one scar; however, there were two scars on examination which the Veteran indicated were both due to the shrapnel wound.  With regard to the first scar, here was no skin breakdown and the Veteran did not report having pain.  It was non-tender, but the Veteran stated that he felt an "electric shock" in the scarring area when palpated.  The maximum width was one centimeter and the maximum length was 4 centimeters.  The entire affected area was less than 6 square inches.  The scarring was superficial, there was no inflammation, there was no edema, there was no keloid formation, and there were no other disabling effective.  The scar was also not disfiguring, deep, unstable, and encompassed less than 1 percent of all body surfaces and exposed body areas.  No functional loss or cosmetic defect was evident.  With regard to the second scar, the findings were the same, but for the size as that scar which was 3.5 centimeters in length.  The maximum width was 1/10th a centimeter and the maximum length was 3.5 centimeters.  The entire affected area was less than 6 square inches.  This scar also encompassed less than 1 percent of all body surfaces and exposed body areas.

Thereafter, in May 2011, the Veteran reported that he had left hand numbness and tingling, consistent with prior reports.  The laceration scar was noted and was indicated to be sensitive.  The Veteran was able to make a fist, extend his fingers, abduct, adduct, cross his fingers, make an "o'k" sign, and also give a thumbs up.  He had intact, but weak thumb opposition.  He had atrophy of the Pollicis Brevis and had a positive Tinel's sign over the proximal forearm at the level of the pronator.  He had a mildly positive Tinel's sign over the carpal tunnel.  Sensation to light touch was diminished in the median nerve distribution and intact in the ulnar and radial nerve distributions.  The examiner was suspicious for a neuroma of the median nerve, possible pronator syndrome, and possible recurrent carpal tunnel syndrome due to incomplete release.  

A July 2012 magnetic resonance imaging (MRI) of the left hand revealed mild left ulnar variance measuring 0.3 centimeters as well as degenerative arthritis of the first metacarpal phalangeal joint space.  An MRI of the left wrist also suggested rheumatoid arthritis and post-surgical changes.  

On an August 2012 examination primarily for the other (right) hand, it was also noted that the Veteran had full range of motion of his left thumb, fingers, and wrist.  

On June 2013 evaluations, the Veteran again had muscle atrophy of the APB, hand numbness, and wound sensitivity.  He had a positive Tinel's test and compression test of the left wrist.  It was indicated that the Veteran had thumb abduction opposition weakness as well.  It was noted that his functioning would not be equally well served with an amputation.  With regard to scarring, again, sensitivity in the area of the scarring was documented.  

At his hearing, the Veteran confirmed that he had sensitivity or pain in the area of the scarring, but stated that it was difficult for him to distinguish it from the left wrist disability itself, which also resulted in numbness, tingling, and weakness.  The Veteran is competent to report such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's nerve damage to the left wrist is currently evaluated as 10 percent disabling under Diagnostic Code 8515, paralysis of the median nerve. 38 C.F.R. § 4.124a.  Under Diagnostic Code 8515, mild incomplete paralysis of the major median nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and moderately severe incomplete paralysis is rated as 50 percent disabling.  Complete paralysis is rated as 70 percent disabling and contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  

38 C.F.R. § 4.124a.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

In this case, the Board initially notes that to the extent that the Veteran's SFW nerve damage and post-service carpal tunnel syndrome symptoms have overlapping symptoms which are not differentiated, therefore, these symptoms are considered in rating the SFW nerve injury.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran is left-handed, so his SFW nerve injury affects his major side.  His symptoms are not wholly sensory in nature since he exhibits some atrophy, weakness on thumb abduction and opposition,  and positive Tinel's sign.  He also has subjective symptoms of numbness and tingling.  The Board finds that the Veteran's disability is moderate in severity and warrants a 30 percent rating.  It is not moderately severe since the Veteran is able to manipulate his left hand, making a fist and performing other exercises, and he demonstrates full range of motion.  

With regard to the scarring, scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Under Diagnostic Code 7805, it is provided that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage. 

The Veteran does not have a service-connected burn scar, nor, are his scars deep of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  However, the Veteran's scars do not cover an area of at least 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable. 

The Veteran's scars are not unstable.  However, they are sensitive and this sensitivity has also been described as being painful.  Under the applicable criteria, the two scars should be rated together as 10 percent disabling under Diagnostic Code 7804.  Therefore, throughout the appeal period, a 10 percent rating is warranted for the scarring of the left wrist.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for SFW of the left wrist with neuropathy of the left median nerve, and a 10 percent rating for left wrist scars, post shrapnel injury.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  The symptoms associated with the Veteran's left wrist disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment as the Veteran is employed.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 30 percent rating for SFW of the left wrist with neuropathy of the left median nerve, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial 10 percent rating for left wrist scars, post shrapnel injury, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The record shows that the Veteran was afforded a full VA audiological examination several years ago.  However, at his Board hearing, the Veteran indicated that his right ear hearing loss had worsened and was progressive in nature.  Thereafter, in July 2013, an audiogram was performed in conjunction with a tinnitus examination.  Although the Board may interpret the uninterpreted findings on audiogram, this report does not reflect that speech recognition scores based on the Maryland CNC tests were performed.  Thus, the Board finds that a VA audiological examination should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


